 Case 8:21-cv-00881-KKM-TGW Document 1 Filed 04/13/21 Page 1 of 7 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


BRIAN COLEMAN,

                  Plaintiff,

v.                                          Case No.

SEA SALT ST. PETE LLC, a
Florida limited liability company,
and FABRIZIO AIELLI,

                 Defendants.
____________________________________/

            COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, BRIAN COLEMAN, hereby sues Defendants, SEA SALT ST.

PETE LLC, a Florida limited liability company (“Sea Salt”), and FABRIZIO

AIELLI (“Aielli”), and alleges:

                           NATURE OF ACTION

      1.    This action is brought by a long-term former server at Defendant’s

Sea Salt restaurant to recover misappropriated “tips” and $3.02 per hour for all

hours worked during the three year period before this action is commenced.

                       JURISDICTION AND VENUE

      2.    This Court has subject matter jurisdiction over this action under 28

U.S.C. § 1331.


                                      -1-
 Case 8:21-cv-00881-KKM-TGW Document 1 Filed 04/13/21 Page 2 of 7 PageID 2




      3.     The unlawful conduct alleged herein was committed within the

jurisdiction of the Tampa Division of the United States District Court for the

Middle District of Florida.

      4.     Defendants conduct business in the Middle District of Florida and

operate various restaurants including the Sea Salt in St. Petersburg, Florida,

where Plaintiff was employed as a fine dining server.

      5.     Defendant Sea Salt is an enterprise engaged in commerce under the

FLSA and has annual revenues greater than $500,000 per year at all material

to this action.

      6.     Defendant Aielli is the managing member of Defendant Sea Salt and

is responsible for the adoption of the illegal tip-misappropriation schemes

alleged herein. As such, Defendant Aielli is an employer and is liable for Sea

Salt’s violations of the FLSA.

                         FACTUAL BACKGROUND

      7.     Plaintiff commenced employment with Defendant Sea Salt in 2015

and his employment ended in March 2021.

      8.     Plaintiff was paid on the basis of the reduced minimum wage for

tipped employees and tips.

      9.     At all relevant times, Defendant claimed a tip-credit as to Plaintiff

and other servers similarly situated.


                                        -2-
 Case 8:21-cv-00881-KKM-TGW Document 1 Filed 04/13/21 Page 3 of 7 PageID 3




        10.   Sea Salt customers tipped Plaintiff through cash and credit card

tips.

        11.   Plaintiff was paid a reduced minimum wage pursuant to 29 U.S.C.

§ 203(m), which states:

              In determining the wage an employer is required to pay
              a tipped employee, the amount paid such employee by
              the employee's employer shall be an amount equal to--

                    (1) the cash wage paid such employee
                    which for purposes of such determination
                    shall be not less than the cash wage
                    required to be paid such an employee on
                    August 20, 1996; and

                    (2) an additional amount on account of the
                    tips received by such employee which
                    amount is equal to the difference between
                    the wage specified in paragraph (1) and the
                    wage in effect under section 206(a)(1) of
                    this title.

              The additional amount on account of tips may not
              exceed the value of the tips actually received by an
              employee. The preceding 2 sentences shall not apply
              with respect to any tipped employee unless such
              employee has been informed by the employer of the
              provisions of this subsection, and all tips received by
              such employee have been retained by the
              employee, except that this subsection shall not be
              construed to prohibit the pooling of tips among
              employees who customarily and regularly receive tips.

        12.   Plaintiff was not permitted to retain all tips received by him from

customers.


                                        -3-
 Case 8:21-cv-00881-KKM-TGW Document 1 Filed 04/13/21 Page 4 of 7 PageID 4




      13.   Within different and some overlapping periods, Plaintiff’s tips were

misappropriated by Defendant as follows: (1) Defendant subtracted from

Plaintiff’s credit card tips 5 percent of wine sales when an otherwise non-tipped

assistant general manager was clocked in to work as a “Sommelier”; (2) Plaintiff

had to pay $1.00 per shift from his credit card tips to receive information on his

tip income through an application known as GratShare; (3) Plaintiff’s credit card

tips were reduced to reimburse Defendant for the cost of processing the credit

card transaction; and (4) during May-June 2020, Defendant kept all or some of

Plaintiff’s credit card tips during a period when Defendant used Paycheck

Protection Program forgivable loan proceeds to compensate employees after the

restaurant re-opened on May 2, 2020.

      14.   On a daily basis, Plaintiff would be informed through GratShare

how much his work as a server generated in credit card tips and allocations of

those credit card tips to (1) contributions to a mandatory tip-pool (and each

employee within that pool); (2) payment for the GratShare application at $1:00

per shift; (3) amounts paid to the management employee on duty referred to as

the “Sommelier”; and (4) deductions for credit card transaction fees.

      15.   Plaintiff worked on average 30 hours per week and as a server was

paid at the amount of the full Florida minimum wage less $3.02 per hour

subtracted as the tip-credit.


                                       -4-
 Case 8:21-cv-00881-KKM-TGW Document 1 Filed 04/13/21 Page 5 of 7 PageID 5




                                 COUNT I
                          (Unpaid Minimum Wage)

      16.   Plaintiff incorporates paragraphs 1 through 15 as if fully stated

herein.

      17.   For each week during the last three years, Defendants refused to

allow Plaintiff to retain all tips generated by his work in violation of 29 U.S.C.

§ 203(m).

      18.   Defendants were not entitled to take a tip-credit for any week when

any tip income generated by Plaintiff was usurped by management in violation

of the tip-credit provision of the FLSA.

      19.   Plaintiff is entitled to actual damages of $3.02 per hour for each hour

worked and liquidated damages in an equal amount

      WHEREFORE, Plaintiff request this Honorable Court to:

            A.    Grant a judgment requiring Defendants to pay to Plaintiff

                  unpaid minimum wage, and liquidated damages;

            B.    Grant Plaintiff costs and an award of reasonable attorney’s

                  fees pursuant to the FLSA; and

            C.    Grant Plaintiff trial by jury and such further relief as the

                  Court deems just and equitable.




                                       -5-
 Case 8:21-cv-00881-KKM-TGW Document 1 Filed 04/13/21 Page 6 of 7 PageID 6




                                 COUNT II
                     (Recovery of Misappropriated Tips)

      20.   Plaintiff incorporates paragraphs 1 through 15 as if fully stated

herein.

      21.   For each week during the last three years, Defendants refused to

allow Plaintiff to retain all tips generated by his work in violation of 29 U.S.C.

§ 203(m).

      22.   Plaintiff is entitled to recover from Plaintiff all tips misappropriated

by Defendants based on (1) wine sales, (2) credit card transaction fees; and (3)

use of GratShare.

      23.   Plaintiff is also entitled to recovery of credit card tips

misappropriated from him after the Sea Salt re-opened in May 2020.

      24.   Plaintiff is entitled to actual and liquidated damages.

      WHEREFORE, Plaintiff requests this Honorable Court to:

            A.      Grant a judgment requiring Defendants to disgorge any credit

                    card tips misappropriated from Plaintiff;

            B.      Grant a judgment requiring payment of liquidated damages.

            C.      Grant Plaintiff costs and an award of reasonable attorney’s

                    fees pursuant to the FLSA; and

            D.      Grant Plaintiff trial by jury and such further relief as the

                    Court deems just and equitable.

                                        -6-
Case 8:21-cv-00881-KKM-TGW Document 1 Filed 04/13/21 Page 7 of 7 PageID 7




                    DEMAND FOR TRIAL BY JURY

    Plaintiff demands trial by jury as to all issues so triable.



                             Respectfully submitted,

                                    /s/ Craig L. Berman
                                    Craig L. Berman, Esquire
                                    Fla. Bar No. 068977
                                    111 Second Avenue N.E.
                                    Suite 706
                                    St. Petersburg, FL 33701
                                    (727) 550-8989
                                    (727) 894-6251
                                    craig@bermanlawpa.com

                                    TRIAL COUNSEL FOR PLAINTIFF




                                      -7-
